Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  November 10, 2016

The Court of Appeals hereby passes the following order:

A17D0141. MOUSSA DIARRA v. JEFFREY MANN, DEKALB COUNTY
    SHERIFF.

      In this habeas corpus case, Moussa Diarra has filed an application for
discretionary appeal from the trial court’s order denying his motion to recuse the trial
court judge. We lack jurisdiction.
      Because the case remained pending below when Diarra filed his application,
he was required to follow the interlocutory application procedures set forth in OCGA
§ 5-6-34 (b), which include obtaining a certificate of immediate review from the trial
court, to obtain appellate review. See Murphy v. Murphy, 322 Ga. App. 829 (747
SE2d 21) (2013) (dismissing appeal from recusal order based on failure to follow the
interlocutory appeal procedure). Although Diarra filed an application for
discretionary appeal, as described in OCGA § 5-6-35, compliance with that procedure
does not excuse a party seeking appellate review of an interlocutory order from
complying with the additional requirements of OCGA § 5-6-34 (b). See Bailey v.
Bailey, 266 Ga. 832 (471 SE2d 213) (1996).1 Diarra’s failure to comply with the
interlocutory appeal procedures deprives us of jurisdiction over this application,
which is hereby DISMISSED.




      1
        In addition, while OCGA § 42-12-8 provides that appeals of all actions filed
by prisoners must follow the discretionary application procedures of OCGA § 5-6-35,
that requirement does not apply to habeas corpus cases. See OCGA § 42-12-3 (1);
Jones v. Townsend, 267 Ga. 489, 490, n.3 (480 SE2d 24) (1997).
Court of Appeals of the State of Georgia
                                     11/10/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.